DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Claims 1-12 in the reply filed on 7/15/2022 is acknowledged.  The traversal is on the ground(s) that the order of processes is not claimed in claim 13.  This is not found persuasive because the claimed device can be formed by a materially different process where in the piezoelectric actuator is formed on a temporary substrate/carrier and then transferred onto the claimed body instead of the claimed method of forming the piezoelectric actuator on the body. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “adjacent” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “near by” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (US 2017/0059424 A1 hereinafter Yuzawa).
Regarding Claim 1, Yuzawa discloses in Fig 6A-6C: A microelectromechanical system (MEMS) device, comprising:
a body (75/71f/71d/51L) having a first surface and a second surface, the body having a support portion (75/51L/71f) and
a deformable portion (71d/51L) supported portion supported by the support portions portion extending between the first surface and a cavity that extends in the body from the second surface (See mark-up below); and
a piezoelectric actuator (50 in [0055] extending over the first surface of the body, the piezoelectric actuator is on the deformable portion (See Fig 6B);
wherein the deformable portion (71d/51L) has a first region with a first thickness in a thickness direction and a second region with a second thickness in the thickness direction, the second thickness is greater than the first thickness, in the thickness direction, the second region being adjacent to the first region of the deformable portion and being adjacent to the support portion of the body (See mark-up below).

    PNG
    media_image1.png
    282
    621
    media_image1.png
    Greyscale

Regarding Claim 2, Yuzawa discloses in Fig 6A-6C: The device according to claim 1, wherein the deformable portion comprises a structural layer (71) and a stiffening element (51L) , the stiffening element having a through opening (See mark-up below) aligned with the cavity, the through opening and the cavity having respective areas in respective planes transverse to the thickness direction, the area of the through opening being smaller than the area of the cavity (See Fig 6B: area of opening between 51L is smaller than total area of the cavity formed in 75).

Regarding Claim 3, Yuzawa discloses in Fig 6A-6C: The device according to claim 2, wherein the stiffening element (51L) extends between the structural layer (71) and the second surface of the body (Fig 6: bottom of 75).

Regarding Claim 4, Yuzawa discloses in Fig 6A-6C: The device according to claim 3, wherein the body comprises:
a substrate (75) having a top delimited by a third surface and a bottom delimited by the second surface, the substrate being crossed by the cavity and forming the support portion of the body (See Fig 6B); and
an insulating layer (an additional layer SiOsub2 of 51L as disclosed in [00123]: Yuzawa discloses atleast one layer of SiO, SiN, AlO formed as 51L between 75 and 71) extending between the stiffening element and the structural layer, wherein the stiffening element extends on the third surface of the substrate, between the substrate and the insulating layer, and towards an inside of the cavity (See Fig 6B), Also see mark-up for claim 5.
Regarding Claim 5, Yuzawa discloses in Fig 6A-6C: The device according to claim 4, wherein the stiffening element (51L) comprises:
a stiffening layer (first layer of 51L: Al oxide); and
a coating layer of insulating material (second insulating material of 51L: SiN), which coats the stiffening layer, the coating layer being interposed between the stiffening layer and the third surface of the substrate and delimiting at least in part an end of the cavity (See mark-up below).

    PNG
    media_image2.png
    282
    621
    media_image2.png
    Greyscale


Regarding Claim 9, Yuzawa discloses in Fig 6A-6C: The device according to claim 1, wherein the device is a device chosen among: an autofocus device, a switch, a cantilever, and a manipulator device [0115-0117].

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al (US 2010/0308794 A1 hereinafter Townsend) in view of Yuzawa et al (US 2017/0059424 A1 hereinafter Yuzawa).
Regarding claim 10, Townsend discloses in Fig 4:  An electronic apparatus, comprising:
an application-specific integrated circuit (ASIC) (54);
a memory block (32);
an input/output interface (34: display is an I/O device);
a microprocessor (30) electrically coupled to the ASIC (54), the memory block, and the input/output interface; and
a microelectromechanical system (MEMS) device (52) coupled to the ASIC [0039].
Townsend does not disclose: the MEMS device including:
a body having a first surface and a second surface, the body having a support portion and a deformable portion supported by the support portions extending between the first surface and a cavity that extends in the body from the second surface; and
a piezoelectric actuator extending over the first surface of the body, on the deformable portion;
wherein the deformable portion has a first region with a first thickness in a thickness direction and a second region with a second thickness greater than the first thickness, in the thickness direction, the second region being adjacent to the first region of the deformable portion and being adjacent to the support portion of the body.
However, Yuzawa in a similar device teaches in Fig 6A-6C:a body (75/71f/71d/51L) having a first surface and a second surface, the body having a support portion (75/51L/71f) and a deformable portion (71d/51L) supported portion supported by the support portions portion extending between the first surface and a cavity that extends in the body from the second surface (See mark-up below); and
a piezoelectric actuator (50 in [0055] extending over the first surface of the body, the piezoelectric actuator is on the deformable portion (See Fig 6B);
wherein the deformable portion (71d/51L) has a first region with a first thickness in a thickness direction and a second region with a second thickness in the thickness direction, the second thickness is greater than the first thickness, in the thickness direction, the second region being adjacent to the first region of the deformable portion and being adjacent to the support portion of the body (See mark-up for claim 1).
References Townsend and Yuzawa are analogous art because they both are directed to MEMS based semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Townsend with the specified features of Yuzawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Townsend and Yuzawa so that the MEMS device including: a body having a first surface and a second surface, the body having a support portion and a deformable portion supported by the support portions extending between the first surface and a cavity that extends in the body from the second surface; and a piezoelectric actuator extending over the first surface of the body, on the deformable portion; wherein the deformable portion has a first region with a first thickness in a thickness direction and a second region with a second thickness greater than the first thickness, in the thickness direction, the second region being adjacent to the first region of the deformable portion and being adjacent to the support portion of the body as taught by Yuzawa in Townsend’s device since, this provides for a sensor with higher sensitivity [0053].

Regarding claim 11, Townsend and Yuzawa disclose:  The electronic apparatus according to claim 10.
 Townsend does not disclose: wherein the deformable portion comprises a structural layer and a stiffening element, the stiffening element having a through opening aligned with the cavity, the through opening and the cavity having respective areas in respective planes transverse to the thickness direction, the area of the through opening being smaller than the area of the cavity.
However, Yuzawa in a similar device teaches in Fig 6A-6C: wherein the deformable portion comprises a structural layer (71) and a stiffening element (51L), the stiffening element having a through opening (See mark-up below) aligned with the cavity, the through opening and the cavity having respective areas in respective planes transverse to the thickness direction, the area of the through opening being smaller than the area of the cavity (See Fig 6B).
References Townsend and Yuzawa are analogous art because they both are directed to MEMS based semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Townsend with the specified features of Yuzawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Townsend and Yuzawa so that the deformable portion comprises a structural layer and a stiffening element, the stiffening element having a through opening aligned with the cavity, the through opening and the cavity having respective areas in respective planes transverse to the thickness direction, the area of the through opening being smaller than the area of the cavity as taught by Yuzawa in Townsend’s device since, this provides for a sensor with higher sensitivity [0053].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (US 2017/0059424 A1 hereinafter Yuzawa) as applied to claim 1 above, and further in view of Bevilacqua et al (US 2017/0186940 A1 hereinafter Beva).
Regarding Claim 6, Yuzawa discloses in Fig 6A-6C: The device according to claim 5.
Yuzawa does not disclose: wherein the stiffening layer is of polysilicon.
However, Beva in a similar device teaches in Fig 3A: a service layer (28) formed on the diaphragm layer (23) is made of polysilicon [0054]. Examiner equates the service layer disclosed by Beva to first layer 51L of Yuzawa
References Beva and Yuzawa are analogous art because they both are directed to MEMS based semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yuzawa with the specified features of Beva because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Beva and Yuzawa so that the piezoelectric actuator has an annular shape and exposes the deformable portion of the body as taught by Beva in Yuzawa’s device since, this improves efficiency of the sensor device [0097].
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (US 2017/0059424 A1 hereinafter Yuzawa) as applied to claim 1 above, and further in view of Buccafusca et al (US 8,258,678 B2 hereinafter Buccafusca).
Regarding Claim 7, Yuzawa discloses in Fig 6A-6C: The device according to claim 1.
Yuzawa does not disclose: wherein the piezoelectric actuator has an annular shape and exposes the deformable portion of the body.
However, Bucafusca in a similar device teaches in Fig 3A-3B: wherein the piezoelectric actuator (304/305/306) has an annular shape and exposes the deformable portion (303) of the body.
References Bucafusca and Yuzawa are analogous art because they both are directed to MEMS based semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yuzawa with the specified features of Bucafusca because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Bucafusca and Yuzawa so that the piezoelectric actuator has an annular shape and exposes the deformable portion of the body as taught by Bucafusca in Yuzawa’s device since, this prevents formation of standing waves in the sensor (Col 2 lines 5-15).
Regarding Claim 8, Yuzawa and Bucafusca disclose: The device according to claim 7, Yuzawa further discloses in Fig 6A-C: comprising a through hole extending through the first region of the deformable portion, the through hole being in communication with the cavity (See mark-up below).

    PNG
    media_image3.png
    282
    621
    media_image3.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al (US 2010/0308794 A1 hereinafter Townsend) in view of Yuzawa et al (US 2017/0059424 A1 hereinafter Yuzawa) and further in view of Buccafusca et al (US 8,258,678 B2 hereinafter Buccafusca).
Regarding Claim 12, Townsend and Yuzawa disclose:  The electronic apparatus according to claim 10.
Townsend does not disclose:  wherein: the piezoelectric actuator has an annular shape and exposes the deformable portion of the body; and
the body includes a through hole extending through the first region of the deformable portion, the through hole being in communication with the cavity.
However, Yuzawa in a similar device teaches in Fig 6A-6C: a body (75/71f/71d/51L) includes a through hole extending through the first region of the deformable portion, the through hole being in communication with the cavity (See mark-up for claim 8).
References Townsend and Yuzawa are analogous art because they both are directed to MEMS based semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Townsend with the specified features of Yuzawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Townsend and Yuzawa so that the body includes a through hole extending through the first region of the deformable portion, the through hole being in communication with the cavity as taught by Yuzawa in Townsend’s device since, this provides for a sensor with higher sensitivity [0053].
However, Bucafusca in a similar device teaches in Fig 3A-3B: wherein the piezoelectric actuator (304/305/306) has an annular shape and exposes the deformable portion (303) of the body.
References Bucafusca, Townsend and Yuzawa are analogous art because they both are directed to MEMS based semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yuzawa and Townsend with the specified features of Bucafusca because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Bucafusca, Townsend and Yuzawa so that the piezoelectric actuator has an annular shape and exposes the deformable portion of the body as taught by Bucafusca in Yuzawa’s and Tonwsend’s device since, this prevents formation of standing waves in the sensor (Col 2 lines 5-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811